Citation Nr: 0833651	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of retinal 
detachment, right eye, status-post scleral buckling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1971 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim of service 
connection for the residuals of retinal detachment, status-
post scleral buckling.  

This claim was previously before the Board in March 2008.  At 
that time, the Board remanded the veteran's claim for further 
development in the form of a VA examination.  Subsequently, 
the veteran has been afforded this VA examination, and 
appellate review may now proceed.  


FINDING OF FACT

The competent medical evidence of record establishes that the 
veteran's current right eye disability is not related to his 
active military service.  


CONCLUSION OF LAW

A detached retina of the right eye was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in June 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in a May 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, pursuant to the Board's March 2008 
remand, the veteran received a VA medical examination in May 
2008, and VA has obtained these records as well as the 
records of the veteran's private medical treatment.  
Significantly, in a letter received by VA in June 2008, the 
veteran indicated that he had no additional evidence to 
submit in support of his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  For service connection claims involving a 
preexisting injury or disease, 38 U.S.C.A. § 1153 provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  

Facts and Analysis

The veteran contends that he is entitled to service 
connection for the residuals of a right eye retinal 
detachment, which required two surgeries to repair in August 
1992 and September 1992.  However, the evidence of record 
establishes that the veteran's retinal detachment was not 
related to the veteran's military service, but rather to a 
nonservice-connected, preexisting eye disorder.  As such, the 
Board finds that service connection for the residuals of a 
retinal detachment is not warranted.  

Looking to the veteran's service medical records, it is 
apparent that the veteran did not suffer from a retinal 
detachment during his military service.  According to the 
veteran's enlistment examination of July 1971, the veteran 
had decreased visual acuity of the right eye.  However, aside 
from visual acuity, the veteran's eyes were found to be 
normal upon examination.  There is no indication that the 
veteran had retinal detachment at this time.  Likewise, there 
is no mention of a detached retina in the veteran's October 
1973 separation examination report.  The examiner noted that 
the veteran had a myectomy in March 1973, but aside from 
noting this surgery, no reference was made to the veteran's 
retina.  

According to the March 1973 summary of the veteran's right 
eye myectomy noted above, the veteran suffered from a right 
hypertropia secondary to a right inferior oblique over action 
that existed prior to enlistment.  The report also notes that 
the veteran originally had surgery for this condition in 
1959, and has had a history of decreased vision in the right 
eye for as long as he can remember.  Finally, according to 
the physical examination conducted at this time, there were 
no retinal breaks or detachments of the right eye.  
Therefore, the evidence establishes that the retinal disorder 
did not manifest during the veteran's military service.  

The Board recognizes that the veteran entered service with a 
preexisting eye disorder that affected his vision.  That 
disorder is not currently before the Board, however.  In 
fact, the Board declined the veteran's request to reopen a 
claim of service connection for the preexisting right eye 
condition in its March 2008 decision.  Therefore, the only 
eye disorder relevant to the veteran's current claim is the 
retinal detachment of the right eye, and not the preexisting 
visual defect.  

The claim of service connection for retinal detachment was 
also before the Board in March 2008.  At that time, the Board 
remanded the veteran's claim of entitlement to service 
connection for retinal detachment, status-post scleral 
buckling, because the veteran had not been afforded a VA 
examination.  In May 2008, the veteran was afforded VA 
examination, for the purpose of determining whether he had 
any current residuals due to retinal detachment, and if so, 
if they were related to the veteran's active service.  

According to the May 2008 VA examiner, the vision in the 
veteran's right eye has been limited since his childhood, due 
to severe amblyopia, due to very high myopia and strabismus.  
The examiner noted a history of two separate surgeries on the 
veteran's right eye.  According to the examiner, the 
veteran's retina subsequently detached, due to a horseshoe 
tear temporally in the right eye at a different location than 
the muscles operated on in 1959 and 1973.  The examiner, 
therefore, concluded that it was less likely than not that 
the retinal detachment was due to the surgery performed on 
the veteran while in the military, and more likely than not 
due to the preexisting anatomical myopia.  The examiner 
further indicated that the veteran, due to the severity of 
his myopia, was at an increased risk for retinal detachment.  

The examiner's conclusion is supported by private medical 
evidence of record as well.  According to a January 1990 
private eye examination, the veteran's retina had thinned as 
secondary to his myopia.  Additionally, the first medical 
evidence of record suggesting that the veteran experienced a 
retinal detachment was approximately 20 years after the 
veteran's separation from the military.  
According to a surgical report prepared in September 1992, 
the veteran had a four day history of decreased vision in the 
right eye, accompanied by a large, dark "floater."  
Examination revealed the rhegmatogenous retinal detachment.  
Retinopexy was performed in August 1992.  Surgery was again 
performed in September, after the tear in the veteran's 
retina reopened.  This time, scleral buckling was the method 
used to repair the tear.  

Therefore, based on the evidence above, the Board concludes 
that service connection is not warranted for the veteran's 
retinal detachment.  All of the competent medical evidence of 
record supports the conclusion that the veteran's retinal 
detachment is a result of his preexisting disorder of the 
right eye, and not a result of his military service.  

As a final matter, the Board has considered the veteran's 
representative's argument of August 2008.  According to the 
veteran's representative, the May 2008 VA examiner erred in 
not considering whether the veteran's preexisting eye 
disorder was aggravated by service.  This argument is in 
error, however.  The claim before the Board at this time is 
service connection for the residuals of retinal detachment.  
The veteran's preexisting eye disorder - esotropia - is not 
before the Board since the Board declined to reopen this 
claim in March 2008 for failure to submit new and material 
evidence.  The detachment of the veteran's retina in 1992 is 
not a preexisting condition for which aggravation should be 
considered.  

In any event, there is simply no evidence of record that 
would suggest the veteran's military service, to include his 
in-service surgery, played a role in the veteran's 1992 
retinal displacement.  Displacement occurred approximately 20 
years after the veteran's service, and finding a connection 
between the two would require the Board to engage in 
speculation, and in any event would be in direct opposition 
with the competent medical evidence of May 2008.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for the residuals of retinal 
detachment, status-post scleral buckling, must be denied.


ORDER

Entitlement to service connection for the residuals of 
retinal detachment, right eye, status-post scleral buckling, 
is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


